Citation Nr: 1209932	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.K., C.K., B.K.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified during a Board hearing, held by the undersigned, in May 2011.  A copy of the hearing transcript has been associated with the record.

Although the RO determined in January 2009 that new and material evidence was presented to reopen the claim addressed herein, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to include the broader issue of entitlement to service connection for an acquired psychiatric disorder.  At present, the record contains diagnoses of PTSD, a mood disorder, anti-social personality disorder, and mild depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's October 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's October 2004 rating decision; thus, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

II. New and Material Evidence

In a October 2004 decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran's claim was denied because the record lacked a diagnosis of PTSD in accordance with DSM-IV criteria.  The Veteran did not appeal the October 2004 decision.  Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  Therefore, the RO's October 2004 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Board notes that service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  [Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010)].  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a completed PTSD questionnaire, lay statements from the Veteran and his fellow servicemen, VA outpatient treatment reports, an October 2008 VA examination, and a May 2011 Board hearing transcript.

Most pertinent to the issue at hand, VA treatment reports dated in June and July 2008, June, September, and October 2009, and January 2010 note a diagnosis of PTSD, severe.  As these reports were not previously associated with the record, the evidence is new.  

Further, these reports are also material, as a diagnosis of PTSD is now of record.  As such, this new evidence cures the prior evidentiary defect.  New and material evidence has thus been received since the RO's October 2004 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted; the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's remaining claims for entitlement to service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  

As noted in the preceding section, VA outpatient treatment reports from June and July 2008 diagnosed the Veteran with PTSD, severe.  In June 2008, the examiner noted the Veteran's service as a machine gunner in Vietnam.  In July 2008, the Veteran reported that, after crying for no apparent reason when driving, he called a friend who served in Vietnam who was able to assist.  This diagnosis was confirmed in VA outpatient reports dated June, September, and October 2009, as well as January 2010.

The Veteran was afforded a VA examination in October 2008.  Following a lengthy interview, as well as the completion of the MMPI-2 profile, the examiner noted that the results of the MMPI-2 were invalid, suggesting that the Veteran endorsed more symptoms than actually exist.  Per the examiner, although the Veteran described some symptoms consistent with stress from Vietnam, inconsistencies throughout the record rendered the veracity of his current report questionable.  As such, a diagnosis of PTSD was not provided.

Further, as to the Veteran's diagnosed mood and anxiety disturbances, the examiner opined that they were more likely than not related to his substance abuse and the subsequent changes that were required following his discontinuation of methamphetamine, as well as his personality traits.  However, the examiner failed to expound upon that opinion, which lacks an adequate rational to support the conclusion that the Veteran's present symptomatology is related to prior drug use alone, and not causally-related to his period of active duty.  Instead, the examiner stated that the record "lacks conclusive evidence that his military experience is related to his current distress."  See VA examination report, October 2008.  While the Veteran's history of drug abuse was noted, the Veteran testified in May 2011 that he had not used drugs in seven years, and that he initially used drugs as a coping mechanism to alleviate his psychiatric symptoms.  See Transcript, p. 5.  Neither of these factors was addressed by the VA examiner.

An additional VA outpatient report, dated May 19, 2010, also diagnosed the Veteran with PTSD, severe, combat-related from Vietnam.  The examiner noted a diagnosis of PTSD by history, as well as symptomatology often associated with that diagnosis.  However, the examiner failed to provide any rationale to demonstrate a causal relationship between the Veteran's diagnosis and his period of active duty.  Further, while the diagnosis was provided using DSM-IV axis, an analysis of PTSD symptomatology in accordance with DSM-IV criteria was not provided.

To that end, the Board notes that with regard to PTSD, 38 C.F.R. § 3.304(f) (the regulations governing service connection claims for PTSD) requires a diagnosis of PTSD be in conformance with 38 C.F.R. § 4.125(a), which in turn states that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  While there are clinical records indicating assessments of PTSD, some even accompanied by a DSM axis, such assessments were not accompanied by a complete examination report detailing a comprehensive psychiatric evaluation that is necessary to properly determine the current diagnosis, if any, of an acquired psychiatric disorder, such as PTSD.

On remand, the Veteran shall be afforded an additional VA psychiatric examination.  The examiner must assess all current psychiatric disorders, to include but not limited to PTSD, depression, and/or any other diagnosed disorder, and determine the etiology thereof.  The examiner must note that the Veteran was exposed to combat when formulating the opinion.

The Board further notes that the Veteran is in receipt of VA outpatient treatment for her psychiatric disorder(s).  However, the most recent record contained in his claims file is dated in December 2010.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from December 2010, to the present should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall associate with the Veteran's claims folder any outstanding VA treatment records dated from December 23, 2010 (the date following the Veteran's most recent VA treatment records in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the receipt of the additional VA treatment records, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder(s), to include PTSD, a mood disorder, anti-social personality disorder, and a depressive disorder.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed.  That review must include service treatment records, VA examination reports of September 2004 and October 2008, VA outpatient treatment reports which provide a diagnosis of PTSD, and lay statements of record from the Veteran and his fellow servicemen, to include the May 2011 Board hearing transcript.

The examiner shall respond to the following:

A. Identify all current psychiatric disorders.

B. If PTSD is diagnosed, determine whether it at least as likely as not that the PTSD diagnosis is related to the Veteran's fear of hostile military activity, adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor(s) - provided that the claimed stressor(s) is/area consistent with the places, types, and circumstances of the Veteran's service.

C. If the Veteran's psychiatric symptoms do not warrant a diagnosis of PTSD, determine whether it at least as likely as not that any other currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include exposure to combat, which has been verified by the record.  

D. For any disorder attributed to the Veteran's prior drug use, the examiner shall respond to the Veteran's Board Hearing testimony, in which he stated that he has been drug-free for seven years, and initially used drugs to alleviate his psychiatric symptoms.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


